UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-2213


RUSSELL E. BLANKENSHIP,

                Plaintiff – Appellant,

          v.

COMMISSIONER OF SOCIAL SECURITY ADMINISTRATION,

                Defendant – Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Beaufort.     Richard Mark Gergel, District
Judge. (9:09-cv-01332-RMG)


Submitted:   March 23, 2011                 Decided:   March 31, 2011


Before WILKINSON, DUNCAN, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Russell E. Blankenship, Appellant Pro Se.         Marvin Jennings
Caughman,   Beth  Drake,   Assistant  United   States   Attorneys,
Columbia, South Carolina, Jessica Milano, SOCIAL SECURITY
ADMINISTRATION, Denver, Colorado, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Russell    E.    Blankenship       appeals        the   district    court’s

order accepting the recommendation of the magistrate judge and

affirming    the     Commissioner’s        decision       to    deny       Blankenship    a

period of disability and disability insurance benefits.                          We must

uphold     the     decision    to   deny       benefits        if    the    decision     is

supported     by     substantial     evidence       and    the       correct    law    was

applied.     See 42 U.S.C. § 405(g) (2006); Johnson v. Barnhart,

434 F.3d 650,     653    (4th Cir. 2005)        (per       curiam).        We     have

thoroughly reviewed the record and find no reversible error.

Accordingly, we affirm for the reasons stated by the district

court.     Blankenship v. Comm’r of Soc. Sec. Admin., No. 9:09-cv-

01332-RMG    (D.S.C.     Sept.      22,    2010).         We    dispense       with    oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                                AFFIRMED




                                           2